  Case 3:16-bk-30708-SHB         Doc 95 Filed 01/04/21 Entered 01/04/21 12:59:20        Desc
                                 Main Document     Page 1 of 1




SO ORDERED.
SIGNED this 4th day of January, 2021


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________




                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                               EASTERN DISTRICT OF TENNESSEE

   IN RE:         JOHN DAVID LEE MOORE                            #16-30708-SHB
                  PATRICIA ANNE MOORE                             Chapter 13


                                                ORDER


            Regions Bank having failed to file a response to the Chapter 13 Trustee’s Notice of
   Final Cure as required by Federal Bankruptcy Rule 3002.1(g); it is hereby
            ORDERED that the debtor(s)’ mortgage loan serviced by Regions Bank is hereby
   deemed current through the month of October 2020.
                                                  ###


   APPROVED FOR ENTRY:

   s/Gwendolyn M. Kerney, w/perm rhr
   GWENDOLYN M. KERNEY, #7280
   Chapter 13 Trustee
   P O Box 228
   Knoxville, TN. 37901
   865-524-4995
